           Case 1:18-cv-09327-KPF Document 62 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------ X

GREGORY DOUGLAS,
                                                                       ORDER
                                                    Plaintiff,

                           -against-                                   18 Civ. 9327 (KPF)

The CITY OF NEW YORK and CO CAROL
GARCIA,

                                                Defendants.

------------------------------------------------------------------ X

Honorable Katherine Polk Failla, United States District Judge

                 Upon the application of the Defendants for leave to take the deposition of plaintiff

Gregory Douglas, an inmate, and the Court having granted leave for the taking of plaintiff

Gregory Douglas’ deposition pursuant to Rule 30(a)(2)(B) of the Federal Rules of Civil

Procedure:

                 IT IS HEREBY ORDERED that the Warden or other official in charge of the

Cayuga Correctional Facility, located in Moravia, New York, produce inmate Gregory Douglas,

DIN 18-R-2264, within the facility for the taking of his deposition by video conference on

December 16, 2020, commencing at 10:00 a.m., and for so long thereafter as the deposition

continues;

                 IT IS FURTHER ORDERED that plaintiff Gregory Douglas appear in such

place as designated by the Warden or other official in charge of the Cayuga Correctional Facility

so that his deposition may be taken; and
         Case 1:18-cv-09327-KPF Document 62 Filed 12/02/20 Page 2 of 2



              IT IS FURTHER ORDERED that also present at the deposition, via video

conference, will be a court reporter to be designated by Defendants as well as the attorney for

Defendants.


Dated: December 2, 2020
       New York, New York

                                                   SO ORDERED,

                                                   ____________________________________
                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE




                                              2
